Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2022 was filed after the mailing date of the notice of allowance on 09/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-30 are allowable.
The prior art is silent with respect to:
Claim 1. Wherein a write operation is executed multiple times on the first memory cell within a first period from after an execution of an erase operation to an execution of a next erase operation, the write operation includes at least one of program loops each including a program operation and a verify operation, and in the verify operation, the row decoder applies a verify voltage to the first word line, the verify voltage being set in accordance with a number of executed write operations on the first memory cell within the first period, in combination with other limitations. 
Claim 7. Wherein the write operation includes at least one of program loops each including a program operation and a verify operation, and the controller is configured to instruct, to the semiconductor memory medium, the write operation multiple times on the first memory cell within a first period from after an execution of an erase operation to an execution of a next erase operation, and in the verify operation, to apply a verify voltage to the first word line, the verify voltage being set in accordance with a number of executed write operations on the first memory cell within the first period, in combination with other limitations.

Claim 23. The plurality of second memory cells each being capable of storing a second number of bits data larger than the first number of bits data and being coupled in series; a plurality of first word lines respectively coupled to the plurality of first memory cells; and a plurality of second word lines respectively coupled to the plurality of second memory cells; and a controller configured to control an erase operation, a write operation, and a read operation in the semiconductor memory medium, wherein the controller is configured to: write data into the plurality of first memory cells when receiving the data from outside; move the data stored in the plurality of first memory cells to the plurality of second memory cells; and execute the write operation multiple times in at least one of the plurality of first memory cells within a first period from after an execution of a erase operation in the first memory block to an execution of a next erase operation in the first memory block, in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827